UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of April 24, 2013 Common Stock, $5.00 Par Value AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2013 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Other Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Fair Value Measurements 14 Note 4 - Derivative Instruments 15 Note 5 - Employee Benefit Plans 17 Note 6 - Debt and Credit Facilities 18 Note 7 - Equity 19 Note 8 - Non-Wholly Owned Entities 20 Note 9 - Commitments, Guarantees and Contingencies 21 Note 10 - Segment Information 23 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Forward-Looking Statements 26 Executive Summary 26 Results of Operations 28 Liquidity and Capital Resources 34 Critical Accounting Policies and Estimates 39 3 Quantitative and Qualitative Disclosures About Market Risk 40 4 Controls and Procedures 42 PART II - OTHER INFORMATION 1 Legal Proceedings 43 1A Risk Factors 43 2 Unregistered Sales of Equity Securities and Use of Proceeds 43 4 Mine Safety Disclosures 43 6 Exhibits 43 SIGNATURE 44 2 GLOSSARY OF KEY TERMS 2012 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on February 6, 2013 AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest on debt and income tax expense, each of which we evaluate on a consolidated level. Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated as the extent to which the average daily temperature is less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas LIBOR London Inter-Bank Offered Rate LIFO Last-in, first-out, an accounting method used to value inventory LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Advanced Energy Prairie Point Energy, LLC, doing business as Nicor Advanced Energy Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program Nicor Services Nicor Energy Services Company Nicor Solutions Nicor Solutions, LLC NUI NUI Corporation – acquired in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense, that excludes operation and maintenance expense, depreciation and amortization, certain taxes other than income taxes, Nicor merger expenses and gains or losses on the sale of our assets, if any. OTC Over-the-counter PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003. Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services, LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tennessee Authority Tennessee Regulatory Authority, the state regulatory agency for Chattanooga Gas TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited, a Cayman Islands company. A wholly owned business and a carrier of containerized freight in the Bahamas and the Caribbean region VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability VIE Variable interest entity Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas 3 PART 1 - Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of In millions, except share amounts March 31, December 31, March 31, Current assets Cash and cash equivalents $ $ $ 71 Short-term investments 43 58 57 Receivables Gas, unbilled and other receivables Energy marketing receivables Less allowance for uncollectible accounts 39 28 19 Total receivables Inventories, net Regulatory assets Derivative instruments Other current assets 95 Total current assets Long-term assets and other deferred debits Property, plant and equipment Less accumulated depreciation Property, plant and equipment, net Goodwill Regulatory assets Intangible assets 96 Derivative instruments 11 14 48 Other Total long-term assets and other deferred debits Total assets $ $ $ Current liabilities Short-term debt $ $ $ Energy marketing trade payable Accounts payable - trade Current portion of long-term debt and capital leases 17 Regulatory liabilities Accrued expenses Temporary LIFO liquidation - 89 Customer deposit and credit balances Accrued regulatory infrastructure program costs 83 Accrued environmental remediation liabilities 63 57 39 Derivative instruments 20 33 93 Other current liabilities Total current liabilities Long-term liabilities and other deferred credits Long-term debt Accumulated deferred income taxes Regulatory liabilities Accrued environmental remediation liabilities Accrued retiree welfare benefits Accrued pension obligations Derivative instruments 4 6 10 Other long-term liabilities and other deferred credits 74 75 Total long-term liabilities and other deferred credits Total liabilities and other deferred credits Commitments, guarantees and contingencies (see Note 9) Equity Common stock, $5 par value; 750,000,000 shares authorized: outstanding: 118,123,770 shares at March 31, 2013, 117,855,075 shares at December 31, 2012 and 117,282,844 shares at March 31, 2012 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury shares, at cost: 216,523 shares at March 31, 2013 and December 31, 2012 and 213,341 shares at March 31, 2012 (8
